DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 5/8/2022.
Claims 1-3 are amended.
Claims 1-5 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment is sufficient to overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 3/28/2022.
6.	In view of the foregoing, the remaining claims 1-5 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed mobile water quality monitoring platform for a fishpond, comprising: a floating body, wherein a first rotating shaft and a second rotating shaft are disposed in parallel on the floating body, length directions of the first rotating shaft and the second rotating shaft are consistent with identical to a width direction of the floating body, the first rotating shaft is rotatably disposed on the floating body through two first support plates, two second support plates are vertically disposed on the floating body, the two second support plates are parallel to a length direction of the floating body, an elongated chute hole is horizontally disposed on the two second support plates respectively, both ends of the second rotating shaft are inserted into two chute holes respectively, the first rotating shaft and the second rotating shaft are connected through a connecting rod mechanism, a driving mechanism that enables the first rotating shaft and the second rotating shaft to rotate simultaneously is disposed on the connecting rod mechanism, both ends of the first rotating shaft protrude out of the floating body and are provided with a first linkage apparatus that enables the floating body to move on the water through rotation of the first rotating shaft, and both ends of the second rotating shaft protrude out of the floating body and are provided with a second linkage apparatus that enables the floating body to move on the water through rotation of the second rotating shaft; the first linkage apparatus comprises a first rotary vane, a first support rod, a first sliding rod and a first sliding block, wherein the first rotary vane has a U- shaped cross section and comprises a first arc portion and two first straight portion disposed at both ends of the first arc portion, the first support rod is vertically disposed between two first straight portions, the first sliding rod is vertically disposed between the first support rod and the first arc portion, the first sliding block is sleeved on the first sliding rod through a first through hole, an end of the first rotating shaft is fixedly connected with the first sliding block, a first electromagnet is disposed at an end of the first sliding rod near the first support rod, the first electromagnet is electrically connected with a storage battery through a controller, and the first sliding block is in contact with the first electromagnet when the first rotating shaft drives the first rotary vane to rotate to a location where a U-shaped opening faces upward vertically; the second linkage apparatus comprises a second rotary vane, a second support rod, a second sliding rod and a second sliding block, wherein the second rotary vane has a U-shaped cross section and comprises a second arc portion and two second straight portions disposed at both ends of the second arc portion, the second support rod is disposed in the second rotary vane and perpendicular to two second straight portions respectively, the second sliding rod is vertically disposed between the second support rod and the second arc portion, the second sliding block is sleeved on the second sliding rod through a second through hole, an end of the second rotating shaft is fixedly connected with the second sliding block, a second electromagnet is disposed at an end of the second sliding rod near the second support rod, the second electromagnet is electrically connected with the storage battery through the controller, and the second sliding block is in contact with the second electromagnet when the second rotating shaft drives the second rotary vane to rotate to a location where a U-shaped opening faces upward vertically.
As specifically claimed by applicant.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/16/2022